

Exhibit 10.6

SUB-ADVISORY AGREEMENT
AMONG
NORTHSTAR/RXR NEW YORK METRO INCOME, INC.,
NSAM LUXEMBOURG S.À.R.L.,

NSAM J-NS/RXR LTD,
RXR NTR SUB-ADVISOR LLC
AND
NORTHSTAR/RXR OPERATING PARTNERSHIP, LP








--------------------------------------------------------------------------------


TABLE OF CONTENTS
Article 1 DEFINITIONS
2
Article 2 APPOINTMENT
7
Article 3 SUB-ADVISOR’S SERVICES
7
3.01Acquisition Services
8
3.02Asset Management Services
8
3.03Financing Services
9
3.04Administrative Services
9
3.05Disposition Services
10
3.06Mutual Decisions.
10
Article 4 SUB-ADVISORY COMPENSATION
10
4.01Fees Payable to the Sub-Advisor
10
4.02Payment in Shares
11
Article 5 EXPENSE REIMBURSEMENT
11
5.01Expense Reimbursement
11
5.02Timing of and Additional Limitations on Reimbursements    
11
Article 6 REGULATORY MATTERS    
12
Article 7 VOTING AGREEMENT
12
Article 8 RELATIONSHIP OF THE SUB-ADVISOR, THE ADVISOR AND THE NSAM SUB-ADVISOR
AND THEIR AFFILIATES
12
8.01Relationship
12
8.02Time Commitment
13
8.03Investment Opportunities and Allocation
13
8.04Exclusivity
13
Article 9 THE RXR NAME
14
Article 10 TERM AND TERMINATION OF THE AGREEMENT
14
10.01Term
14
10.02Termination by the NSAM Sub-Advisor
14
10.03Automatic Termination    
15
10.04Payments on Termination and Survival of Certain Rights and Obligations
15
Article 11 REPRESENTATIONS AND WARRANTIES OF THE SUB-ADVISOR
16
11.01Skilled Personnel and Adequate Staffing
16
11.02Litigation
16
11.03No Violation
17
11.04Conflict
17
11.05Salaries
17
Article 12 COVENANTS OF THE SUB-ADVISOR
17
12.01Fulfillment of Obligations
17
12.02    Delegation
17


i



--------------------------------------------------------------------------------


12.03Standard of Care
18
12.04Key Persons
18
12.05Maintenance of Personnel and Staff
18
12.06Cooperation
18
12.07Performance Monitoring
19
12.08Records and Report
19
12.09No Violations or Investigations
19
12.10Cooperation
19
Article 13 COVENANTS OF THE ADVISOR AND THE NSAM SUB-ADVISOR
20
Article 14 INTELLECTUAL PROPERTY RIGHTS
20
Article 15 LIMITATIONS ON ACTIVITIES
21
Article 16 ASSIGNMENT
21
Article 17 INDEMNIFICATION
21
17.01Indemnification of the Sub-Advisor
21
17.02Limitation on Indemnification
22
17.03Limitation on Payment of Expenses
22
17.04Indemnification of the NSAM Sub-Advisor, the Company and the Operating
Partnership
23
17.05    No Rights Created
23
Article 18 BANK ACCOUNTS
23
Article 19 NON- SOLICITATION
23
Article 20 MISCELLANEOUS
24
20.01Survival
24
20.02Notices
24
20.03Modification
26
20.04Severability
26
20.05Construction
26
20.06Entire Agreement
27
20.07Waiver
27
20.08Gender
27
20.09Titles Not to Affect Interpretation
27
20.10Counterparts.
27
20.11Confidentiality
27
20.12Disagreement as to Computations
28
20.13Third Party Beneficiary
28




ii



--------------------------------------------------------------------------------


SUB-ADVISORY AGREEMENT
THIS SUB-ADVISORY AGREEMENT (this “Agreement”), dated as of February 9, 2015,
and effective as of the date that the Registration Statement (as defined below)
is declared effective by the Securities and Exchange Commission (the “Effective
Date”), is entered into by and among NSAM Luxembourg S.à.r.l., a Luxembourg
société à responsabilité limitée (the “NSAM Sub-Advisor”), NSAM J-NS/RXR Ltd, a
Jersey limited company (the “Advisor”), RXR NTR Sub-Advisor LLC, a Delaware
limited liability company (the “Sub-Advisor”), and only with respect to the
obligations pursuant to Articles 4, 5, 9, 16, 17 and 19 and Sections 3.04 and
20.03, NorthStar/RXR New York Metro Income, Inc., a Maryland corporation (the
“Company”), and only with respect to Article 17 and Section 20.03, NorthStar/RXR
Operating Partnership, LP, a Delaware limited partnership (the “Operating
Partnership”). Capitalized terms used herein shall have the meanings ascribed to
them in Article 1 below.
W I T N E S S E T H
WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of Sections 856 through 860 of the Code;
WHEREAS, the Company will appoint the Advisor as its advisor pursuant to the
Advisory Agreement by and among the Company, the Operating Partnership and the
Advisor, a copy of which is attached hereto as Appendix A (the “Advisory
Agreement”).
WHEREAS, the Advisor will appoint the NSAM Sub-Advisor as its sub-advisor
pursuant to the sub-advisory agreement by and among the Advisor and the NSAM
Sub-Advisor (the “NSAM Sub-Advisory Agreement”).
WHEREAS, the NSAM Sub-Advisor desires to avail itself of the experience, sources
of information, advice and assistance available to the Sub-Advisor, and to have
the Sub-Advisor exclusively undertake the duties and responsibilities herein set
forth, on behalf of, and subject to the supervision of, the NSAM Sub-Advisor,
all as provided herein.
WHEREAS, the Sub-Advisor is willing to undertake to render such services,
subject to the supervision of the NSAM Sub-Advisor, on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------


ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings specified
below:
Acquisition Expenses means any and all expenses, excluding Acquisition Fees
incurred by the Company, the Operating Partnership, the Advisor, the NSAM
Sub-Advisor, the Sub-Advisor or any of their Affiliates in connection with the
selection or acquisition of any Investments, whether or not acquired or
originated, as applicable, including, without limitation, legal fees and
expenses, travel and communications expenses, costs of appraisals, nonrefundable
option payments on properties or other investments not acquired, accounting fees
and expenses, title insurance premiums and the costs of performing due
diligence.
Acquisition Fees means the fee payable to the Advisor Entities pursuant to
Section 8.01 of the Advisory Agreement and to the Sub-Advisor pursuant to
Section 4.01 hereof plus all other fees and commissions, excluding Acquisition
Expenses, paid by any Person to any Person in connection with the making or
investing in any Investments or the purchase, development or construction of any
Property by the Company. Included in the computation of such fees or commissions
shall be any real estate commission, selection fee, Development Fee,
Construction Fee, nonrecurring management fee, loan fees or points or any fee of
a similar nature, however designated. Excluded shall be development fees and
constructions fees paid to Persons not Affiliated with the Advisor, the NSAM
Sub-Advisor or the Sub-Advisor in connection with the actual development and
construction of a Property.
Advisor means: (i) NSAM J-NS/RXR Ltd, a Jersey limited company; or (ii) any
successor advisor to the Company.
Advisor Entities has the meaning set forth in the Advisory Agreement.
Advisor’s Investment Committee means the committee of the board of directors of
the Advisor charged with the management and decision making functions of the
Advisor (subject to the terms of the Advisory Agreement) in respect of the
Investments.
Advisory Agreement has the meaning set forth in the Recitals.
Affiliate has the meaning set forth in the Advisory Agreement.
Agreement means this Sub-Advisory Agreement, as amended, modified, supplemented
or restated from time to time, as the context requires.
Asset Management Fee has the meaning set forth in the Advisory Agreement.
Average Invested Assets means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before reserves for depreciation or bad debts or
other similar non-cash reserves, computed by taking the average of such values
at the end of each month during such period.

2



--------------------------------------------------------------------------------


Board means the board of directors of the Company, as of any particular time.
Bylaws mean the bylaws of the Company, as amended from time to time.
Cause means with respect to the termination of this Agreement, (i) fraud,
criminal conduct, misconduct, negligence or breach of fiduciary duty by the
Sub-Advisor, (ii) a material breach of this Agreement by the Sub-Advisor, (iii)
an RXR Member Default under the NS/RXR Strategic Agreement which has not been
cured within 90 days of such RXR Member Default, or (iv) an RXR Removal Event
under the NS/RXR Strategic Agreement.
Charter means the articles of incorporation of the Company, as amended from time
to time.
Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company means NorthStar/RXR New York Metro Income, Inc., a corporation organized
under the laws of the State of Maryland.
Construction Fee means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or provide major repairs or rehabilitations on a Property.
Delegate has the meaning set forth in Section 12.02.
Delegated Functions has the meaning set forth in Section 12.02.
Development Fee means a fee for the packaging of a Property, including the
negotiation and approval of plans, and any assistance in obtaining zoning and
necessary variances and financing for a specific Property, either initially or
at a later date.
Disposition Fee has the meaning set forth in the Advisory Agreement.
Effective Date has the meaning set forth in the Preamble.
Excess Amount has the meaning set forth in Section 5.02.
Expense Year has the meaning set forth in Section 5.02.
FINRA means the Financial Industry Regulatory Authority, Inc.
GAAP means generally accepted accounting principles as in effect in the United
States of America from time to time.
Governmental Authority means any nation or government, any state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or

3



--------------------------------------------------------------------------------


administration functions of or pertaining to government, or any government
authority, agency, department, board, tribunal, commission or instrumentality of
the United States, any foreign government, any state of the United States, or
any municipality or other political subdivision thereof, and any court,
tribunal, mediator or arbitrator(s) of competent jurisdiction, and any
governmental or non-governmental self-regulatory organization, agency or
authority, foreign or domestic.

Initial Public Offering means the initial public offering of Shares registered
on Registration Statement No. 333-200617 on Form S-11.
Investments means any investments by the Company or the Operating Partnership in
Properties, Loans and all other permitted investments in which the Company or
the Operating Partnership may acquire an interest, either directly or
indirectly, including through ownership interests in a Joint Venture, pursuant
to its Charter, Bylaws or operating partnership agreement, as applicable, and
the investment objectives and policies adopted by the Board from time to time,
other than short-term investments acquired for purposes of cash management.
Joint Venture means any joint venture, limited liability company, partnership or
other entity pursuant to which the Company is a co-venturer or partner with
respect to the ownership of any Investments.
Listing means the listing of the Shares on a national securities exchange. Upon
such Listing, the shares shall be deemed “Listed.”
Loans means mortgage loans and other types of debt financing investments made by
the Company or the Operating Partnership, either directly or indirectly,
including through ownership interests in a Joint Venture, including, without
limitation, mezzanine loans, B-notes, bridge loans, convertible debt, wraparound
mortgage loans, construction mortgage loans, loans on leasehold interests, and
participations in such loans.
NASAA REIT Guidelines means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association as in effect on the Effective Date.
Net Income means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non-cash
reserves; provided, however, Net Income for purposes of calculating total
allowable Operating Expenses shall exclude the gain from the sale of the
Company’s assets.
NRF means NorthStar Realty Finance Corp., a Maryland corporation.
NRF Notice has the meaning set forth in Section 10.02.

4



--------------------------------------------------------------------------------


NSAM Sub-Advisor means (i) NSAM Luxembourg S.à.r.l., a Luxembourg société à
responsabilité limitée, or (ii) any successor sub-advisor which enters into
similar arrangements with the Advisor and is bound by the terms of this
Agreement or similar agreement.
NSAM Sub-Advisory Agreement has the meaning set forth in the Recitals.
NS/RXR Strategic Agreement means the Limited Liability Company Agreement of RXR
Realty LLC, dated as of December 20, 2013, by and among Tristate Realty
Investor-T, LLC, RXR Subholdings LLC, RXR Partners LLC, and each person
allocated Class B Incentive Units set forth on Exhibit B thereto, as heretofore
amended and as may be further amended from time to time.
Offering means any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.
Operating Expenses means all costs and expenses paid or incurred by the Company,
as determined under GAAP, that in any way are related to the operation of the
Company or its business, including fees paid to the Advisor, the NSAM
Sub-Advisor and the Sub-Advisor, but excluding: (i) the expenses of raising
capital such as Organization and Offering Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other such expenses and taxes incurred in connection with the issuance,
distribution, transfer, registration and Listing; (ii) interest payments; (iii)
taxes; (iv) non-cash expenditures such as depreciation, amortization, bad debt
reserves and equity-based compensation; (v) incentive fees; and (vi) Acquisition
Fees, origination fees, Acquisition Expenses, real estate commissions on the
resale of real property and other fees and expenses connected with the
acquisition, financing, disposition, management and ownership of real estate
interests, loans or other property, including the costs of foreclosure,
insurance premiums, legal services, maintenance, repair, and improvement of
property. The definition of “Operating Expenses” set forth above is not intended
to expand the type of expenses that are treated as “Total Operating Expenses”
under the NASAA REIT Guidelines.
Operating Partnership means NorthStar/RXR Operating Partnership, LP, a Delaware
limited partnership formed to own and operate Investments on behalf of the
Company.
Organization and Offering Expenses means any and all costs and expenses incurred
by or on behalf of the Company and to be paid from the assets of the Company in
connection with the formation of the Company and the qualification and
registration of an Offering, and the marketing and distribution of Shares,
including, without limitation, total underwriting and brokerage discounts and
commissions (including fees of the underwriters’ attorneys), expenses for
printing, preparing and amending registration statements or supplementing
prospectuses, mailing and distributing costs, salaries of employees while
engaged in sales activity, telephone and other telecommunications costs, all
advertising and marketing expenses, charges of transfer agents, registrars,
trustees, escrow holders, depositories and experts and fees, expenses and taxes
related to the filing, registration and qualification of the sale of the Shares
under federal and state laws, including taxes and fees and accountants’ and
attorneys’ fees.
Person means an individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or

5



--------------------------------------------------------------------------------


to be used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other entity, or any government or any agency or
political subdivision thereof, and also includes a group as that term is used
for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended.
Post NRF Holding Date means the first date on which each of the following has
occurred: (i) the outstanding principal balance of the Term Loan (as defined in
the NS/RXR Strategic Agreement) has been paid in full; (ii) the Series P
Preferred Units (as defined in the NS/RXR Strategic Agreement) have been
redeemed in full; and (iii) neither the NRF Member (as defined in the NS/RXR
Strategic Agreement) nor any other Affiliate of NRF holds, directly or
indirectly, any Class A Common Units (as defined in the NS/RXR Strategic
Agreement).
Property means any real property or properties, including leasehold interests in
any real property or properties, transferred or conveyed to the Company or the
Operating Partnership, either directly or indirectly, including through
ownership interests in a Joint Venture.
Property Manager means an entity that has been retained to perform and carry out
property management services at one or more of the Properties, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
Prospectus means the prospectus included in the Registration Statement.
Registration Statement means the registration statement filed by the Company
with the SEC on Form S-11 (Reg. No. 333-200617), as amended from time to time,
in connection with the Initial Public Offering.
REIT means a “real estate investment trust” under Sections 856 through 860 of
the Code.
RXR means RXR Realty LLC.
SEC means the United States Securities and Exchange Commission.
Section 10.02 Termination Notice has the meaning set forth in Section 10.02.
Shares mean shares of common stock of the Company, par value $0.01 per share.
Stockholders mean the registered holders of the Shares.
Sub-Advisor means (i) RXR NTR Sub-Advisor LLC or (ii) any successor sub-advisor
which enters into similar arrangements with the NSAM Sub-Advisor.
Sub-Advisor Designees has the meaning set forth in Article 6.
Sub-Advisor Key Employee has the meaning set forth in Section 12.04.

6



--------------------------------------------------------------------------------


Termination Date means the date of termination of the Agreement determined in
accordance with Article 10 hereof.
2%/25% Guidelines means the requirement pursuant to the NASAA REIT Guidelines
that, in any period of four consecutive fiscal quarters, total Operating
Expenses not exceed the greater of 2.0% of the Company’s Average Invested Assets
during such 12-month period or 25.0% of the Company’s Net Income over the same
12-month period, unless the Board makes certain determinations.
ARTICLE 2
APPOINTMENT
The NSAM Sub-Advisor hereby appoints the Sub-Advisor to provide on an exclusive
basis with respect to the Company, and the Sub-Advisor hereby accepts such
appointment and agrees to provide, the services set forth herein, subject to the
terms and conditions of this Agreement and the limitations set forth in the
Advisory Agreement. Pursuant to the Advisory Agreement, the Advisor is
responsible for managing, operating, directing and supervising the operations
and administration of the Company and its assets and has undertaken to use its
commercially reasonable efforts to present to the Company and the Operating
Partnership potential investment opportunities, to make investment decisions on
behalf of the Company subject to the limitations in the Company’s Charter and
the direction and oversight of the Board and to provide the Company with a
continuing and suitable investment program consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board, subject to the limitations set forth in the Advisory
Agreement. Pursuant to the NSAM Sub-Advisory Agreement, the Advisor has
delegated certain of its duties to the NSAM Sub-Advisor, including the duties
delegated hereunder by the NSAM Sub-Advisor to the Sub-Advisor. The Sub-Advisor
undertakes to use its commercially reasonable efforts to (a) identify, negotiate
and manage the Company’s Investments, (b) provide portfolio management,
disposition, property management, construction, leasing and development services
on behalf of the Company, and (c) provide other specific services as the
Sub-Advisor and the NSAM Sub-Advisor may mutually agree upon from time to time
during the term of this Agreement. The Sub-Advisor shall for all purposes herein
be deemed to be an independent contractor and, except as expressly authorized
herein or expressly provided for, shall have no authority to act for or
represent the Advisor, the NSAM Sub-Advisor or the Company in any way or
otherwise be deemed an agent of the Advisor, the NSAM Sub-Advisor or the
Company.
ARTICLE 3
SUB-ADVISOR’S SERVICES
Pursuant to this Agreement and subject to the oversight of the NSAM Sub-Advisor,
the Sub-Advisor has direct responsibility for, among others, the duties listed
in this Article 3. Sub-Advisor shall, either directly or, as the Sub-Advisor
deems necessary or desirable, indirectly by engaging one of its Affiliates,
perform the services listed in this Article 3.

7



--------------------------------------------------------------------------------


3.01    Acquisition Services.
The Sub-Advisor shall manage the acquisition process for Investments approved by
the Advisor’s Investment Committee and shall perform the following acquisition
services:
(i)    Serve as the delegate of the NSAM Sub-Advisor as the Company’s investment
and financial advisor and obtain and provide to the NSAM Sub-Advisor as it shall
direct certain market research and economic and statistical data in connection
with the Company’s Investments and investment objectives and policies;
(ii)    Subject to the investment objectives and policies of the Company and any
directions of the NSAM Sub-Advisor: (a) locate, analyze and select potential
investments; (b) structure and negotiate the terms and conditions of
transactions pursuant to which the Investments will be made; and (c) acquire
Investments on behalf of the Company;
(iii)    Conduct due diligence on target investments;
(iv)    Prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Advisor’s
Investment Committee to evaluate the prospective investments;
(v)    Obtain reports, where appropriate, concerning the value and condition of
prospective investments of the Company;
(vi)    Manage the origination and closing process for real estate debt and
other Investments approved by the Advisor’s Investment Committee; and
(vii)    Negotiate and execute approved Investments and other transactions.
3.02    Asset Management Services.
The Sub-Advisor shall, subject to the direction of the NSAM Sub-Advisor:
(i) Investigate, select, and, on behalf of the NSAM Sub-Advisor, engage and
conduct business with such Persons as the Sub-Advisor deems necessary to the
proper performance of its obligations hereunder, including but not limited to
consultants, accountants, lenders, technical advisors, attorneys, brokers,
custodians, agents for collection, insurers, insurance agents, developers,
construction companies, contractors, sub-contractors, Property Managers and any
and all Persons acting in any other capacity deemed by the Sub-Advisor necessary
or desirable for the performance of any of the foregoing services;
(ii) Monitor applicable markets and obtain reports where appropriate, concerning
the value and condition of Investments of the Company;
(iii) Monitor and evaluate the performance of Investments of the Company,
provide daily management services in respect of such Investments and perform and
supervise the various management and operational functions related to the
Company’s Investments;

8



--------------------------------------------------------------------------------


(iv) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
redevelopment, repositioning, financing and refinancing, marketing, leasing and
disposition of Investments on an overall portfolio basis;
(v) Oversee the performance by the Property Managers of their duties;
(vi) Conduct periodic on-site property visits of the Properties to inspect the
physical condition of the Properties and to evaluate the performance of the
Property Managers.
(vii) Review, analyze and comment upon the operating budgets, capital budgets
and leasing plans prepared and submitted by each Property Manager or owner,
operator or borrower and aggregate these property budgets into the Company’s
overall budget;
(viii) Engage and coordinate with any third-party Property Manager, operators
and borrowers; 
(ix) Coordinate and manage relationships between the Company and any Joint
Venture partners;
(x) Provide financial and operational planning services and investment portfolio
management functions; and
(xi) Provide quarterly portfolio management presentations and other reporting
support necessary to enable the NSAM Sub-Advisor to monitor and give directions
to the Sub-Advisor, including for the purposes of public reporting, and provide
such presentations to the Board, if requested.
3.03    Financing Services.
The Sub-Advisor shall:
(i)    Identify and evaluate potential financing and refinancing sources for the
Company’s Investments, engaging a third-party broker if necessary;
(ii)    Negotiate terms, arrange and supervise the execution of financing
agreements;
(iii)    Manage relationships between the Company and its lenders;
(iv)    Monitor and oversee the service and compliance with the Company’s debt
facilities and other borrowings; and
(v)    Supervise the compilation of financing information concerning the
Company’s Investments.
3.04    Administrative Services.

9



--------------------------------------------------------------------------------


The Sub-Advisor, at the expense of the Company, shall assist the NSAM
Sub-Advisor in managing legal matters involving the Company’s Investments and
the Company will pay the expenses of any litigation.
3.05    Disposition Services.
The Sub-Advisor has the primary responsibility for providing disposition
services for the property assets on behalf of the Company. The Sub-Advisor
shall:
(i)    Consult with and make recommendations to the Advisor’s Investment
Committee or the Board, as appropriate, and provide assistance with the
evaluation and approval of potential dispositions, sales, syndications or other
liquidity events;
(ii)    Structure and negotiate the terms and conditions of transactions
pursuant to which Investments may be sold; and
(iii)    Engage a third-party broker if necessary.
3.06    Mutual Decisions.
Subject to the oversight of the Board, the NSAM Sub-Advisor and the Sub-Advisor
agree to jointly engage in and make decisions with respect to the following
activities:
(i)    Retention of investment banks;
(ii)    The use of the name “RXR” in any marketing materials;
(iii)    The extension, termination or suspension of the Offering;
(iv)    The initiation of follow-on offerings; and
(v)    Mergers, other change-of-control transactions and any liquidity events.
ARTICLE 4
SUB-ADVISORY COMPENSATION
The Sub-Advisor shall be entitled to the compensation described in this Article
4 in connection with the services performed under this Agreement. The
Sub-Advisor may assign any of its rights to receive such compensation or other
payments under this Agreement to an Affiliate or third party, and the Company
shall honor and pay directly the assignee of any such assignment.
4.01    Fees Payable to the Sub-Advisor.
The Company shall pay the Sub-Advisor 50% of the (A) Acquisition Fees; (B) Asset
Management Fees; and (C) Disposition Fees that are otherwise payable by the
Company under the Advisory Agreement. The Advisor and the NSAM Sub-Advisor
direct and agree to the foregoing

10



--------------------------------------------------------------------------------


payments to be paid by the Company to the Sub-Advisor and the Sub-Advisor
accepts and agrees such payments by the Company are its full entitlement to
remuneration for the services to be provided by it hereunder whether directly to
the Company or the NSAM Sub-Advisor. Notwithstanding the foregoing, if RXR or
NRF fails to deliver the Deficit Amount as required under and defined in a
Distribution Support Agreement entered into between NRF, RXR and the Company,
the Company shall pay to NRF or RXR, as the case may be, fees otherwise due to
the Sub-Advisor hereunder until such time as NRF or RXR shall have been repaid
any outstanding Deficit Amount.
4.02    Payment in Shares.
In the event the Sub-Advisor, in its sole discretion, elects to be paid any of
the fees set forth in this Article 4 in Shares (in lieu of cash payment), the
number of Shares shall be equal to (A) the cash amount of such fee; divided by
(B) $9.00.
ARTICLE 5
EXPENSE REIMBURSEMENT
5.01    Expense Reimbursement.
In addition to the compensation paid to the Sub-Advisor pursuant to Section 4.01
hereof, the Company shall pay the Sub-Advisor the amount of its reimbursable
expenses incurred not to exceed 25% of the aggregate amount of the
reimbursements payable pursuant to Section 9.01 of the Advisory Agreement,
subject to the terms and restrictions therein and the Sub-Advisor shall accept
such payments as the entirety and satisfaction of its rights to reimbursement of
expenses incurred by it in the performance of this Agreement.
5.02    Timing of and Additional Limitations on Reimbursements.
(i)    Expenses incurred by the Sub-Advisor on behalf of the Company, the
Advisor or the NSAM Sub-Advisor and reimbursable pursuant to this Article 5
shall be reimbursed no less than quarterly to the Sub-Advisor. The Sub-Advisor
shall prepare a statement documenting its expenses incurred on behalf of the
Company, the Advisor or the NSAM Sub-Advisor during each quarter and shall
deliver such statement to the NSAM Sub-Advisor within 30 days after the end of
each quarter.
(ii)    Notwithstanding anything else in this Article 5 to the contrary, the
expenses enumerated in this Article 5 shall not become reimbursable to the
Sub-Advisor unless and until the Company has raised $2 million in the Initial
Public Offering.
(iii)    Commencing upon the fourth fiscal quarter after the commencement of the
Initial Public Offering, the following limitation on Operating Expenses shall
apply:   The Company shall not reimburse the Sub-Advisor, the Advisor or the
NSAM Sub-Advisor at the end of any fiscal quarter for Operating Expenses that in
the four consecutive fiscal quarters then ended (the “Expense Year”) exceed (the
“Excess Amount”) the greater of 2% of Average Invested Assets or 25% of Net
Income for such year unless the Board determines

11



--------------------------------------------------------------------------------


that such excess was justified, based on unusual and nonrecurring factors that
the Board deems sufficient. If the Board does not approve such excess as being
so justified, any Excess Amount paid to the Sub-Advisor during a fiscal quarter
shall be repaid to the Company. If the Board determines such excess was
justified, then, within 60 days after the end of any fiscal quarter of the
Company for which total reimbursed Operating Expenses for the Expense Year
exceed the 2%/25% Guidelines, the Sub-Advisor, at the direction of the Board,
shall cause such fact to be disclosed to the Stockholders in writing (or the
Company shall disclose such fact to the Stockholders in the next quarterly
report of the Company or by filing a Current Report on Form 8-K with the SEC
within 60 days of such quarter end), together with an explanation of the factors
the Board considered in determining that such excess expenses were justified.
The Company will ensure that such determination will be reflected in the minutes
of the meetings of the Board. All figures used in the foregoing computation
shall be determined in accordance with GAAP applied on a consistent basis.
ARTICLE 6
REGULATORY MATTERS
The Sub-Advisor shall (and shall cause any of its Affiliates, agents and
sub-contractors (the “Sub-Advisor Designees”) performing the services set forth
in Article 3 hereof, to) in connection with the performance of the services
hereunder, comply in all material respects with all applicable laws, rules,
regulations and statements of policy of any Governmental Authority having
jurisdiction over the Sub-Advisor, the Sub-Advisor Designees or the services to
be so provided.
ARTICLE 7
VOTING AGREEMENT
The Sub-Advisor agrees that, with respect to any Shares now or hereinafter owned
by it or its Affiliates, none of them will vote or consent on matters submitted
to the Stockholders of the Company regarding: (i) the removal of the Advisor,
the NSAM Sub-Advisor or any of their Affiliates; or (ii) any transaction between
the Company, the Advisor, the NSAM Sub-Advisor and/or the Sub-Advisor or any of
its or their Affiliates. This voting restriction shall survive until such time
that the Sub-Advisor or any of its Affiliates is no longer serving as the
Sub-Advisor.
ARTICLE 8
RELATIONSHIP OF THE SUB-ADVISOR, THE ADVISOR AND THE
NSAM SUB-ADVISOR AND THEIR AFFILIATES
8.01    Relationship.
The Advisor, the NSAM Sub-Advisor and the Sub-Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or

12



--------------------------------------------------------------------------------


joint venturers. Nothing herein contained shall prevent the Advisor, the NSAM
Sub-Advisor or the Sub-Advisor from engaging in other activities, including,
without limitation, the rendering of advice to other Persons (including other
REITs) and the management of other programs advised, sponsored or organized by
the Advisor, the NSAM Sub-Advisor or the Sub-Advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee or equity holder of the Advisor, the NSAM
Sub-Advisor or the Sub-Advisor or their Affiliates to engage in any other
business or to render services of any kind to any other Person. The Sub-Advisor
may, with respect to any investment in which the Company is a participant, also
render advice and service to each and every other participant therein. The
Sub-Advisor shall promptly disclose to the NSAM Sub-Advisor the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
that creates or could create a conflict of interest between the Sub-Advisor’s
obligations to the NSAM Sub-Advisor and/or to the Company and its obligations to
or its interest in any other Person.
8.02    Time Commitment.
The Sub-Advisor shall, and shall cause its Affiliates and their respective
employees, officers and agents to, devote to their duties and obligations
hereunder, such time as shall be reasonably necessary to conduct the services
hereunder in an appropriate manner consistent with the terms of this Agreement.
The NSAM Sub-Advisor acknowledges that the Sub-Advisor and its Affiliates and
their respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company, the Advisor, the NSAM Sub-Advisor or any of their Affiliates.
8.03    Investment Opportunities and Allocation.
The Sub-Advisor shall be required to use commercially reasonable efforts to
present a continuing and suitable investment program to the NSAM Sub-Advisor
that is consistent with the investment policies and objectives of the Company in
accordance with the Registration Statement or subsequent information provided by
the NSAM Sub-Advisor, but neither the Sub-Advisor nor any Affiliate of the
Sub-Advisor shall be obligated generally to present any particular Investment
opportunity to the NSAM Sub-Advisor even if the opportunity is of a character
that, if presented to the Company, could be taken by the Company. In the event
an Investment opportunity is identified, the allocation procedures set forth
under the caption “Conflicts of Interest—Allocation of Investment Opportunities”
in any Prospectus (as may be amended from time to time) shall govern the
allocation of the opportunity among the Company, the Sub-Advisor, its Affiliates
and any investment vehicles sponsored or managed by RXR or its Affiliates.
8.04    Exclusivity.
The Advisor and the NSAM Sub-Advisor acknowledge and agree that the Sub-Advisor
shall be the sole and exclusive source of Investments for the Company for so
long as the Sub-Advisor shall serve in its capacity as Sub-Advisor under this
Agreement.



13



--------------------------------------------------------------------------------


ARTICLE 9
THE RXR NAME
RXR and its Affiliates have a proprietary interest in the name “RXR.” RXR hereby
grants to the Company a non-transferable, non-assignable, non-exclusive
royalty-free right and license to use the name “RXR” for so long as the
Sub-Advisor shall serve in its capacity as Sub-Advisor under this Agreement
solely in connection with the Company name and, subject to Section 3.06, the
marketing of the Company and its business; provided, that the Company shall not
be referred to as “RXR” in any marketing materials or otherwise. Accordingly,
and in recognition of this right, if at any time the NSAM Sub-Advisor ceases to
retain the Sub-Advisor or one of its Affiliates to perform sub-advisory services
for the Company, the Company will, promptly after receipt of written request
from RXR, cease to conduct business under or use the name “RXR” or any
derivative thereof and the Company shall change its name and the names of any of
its subsidiaries to a name that does not contain the name “RXR” or any other
word or words that might, in the reasonable discretion of RXR, be susceptible of
indication of some form of relationship between the Company and RXR or any its
Affiliates.  At such time, the Company will also make any changes to any
trademarks, servicemarks or other marks necessary to remove any references to
the word “RXR.” Consistent with the foregoing, it is specifically recognized
that RXR or one or more of its Affiliates has in the past and may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate properties, real estate loans,
real estate-related debt securities and other real estate assets) and financial
and service organizations having “RXR” as a part of their name, all without the
need for any consent (and without the right to object thereto) by the Company,
the Advisor or the NSAM Sub-Advisor. RXR shall govern the Company’s use of the
name “RXR” and the Company’s use of the “RXR” name will be in strict accordance
with any quality standards and specifications that may be established by the
Sub-Advisor and communicated to Company from time to time.
ARTICLE 10
TERM AND TERMINATION OF THE AGREEMENT
10.01    Term.
This Agreement shall have an initial term of one year from the Effective Date
and will be renewed automatically for an unlimited number of successive one-year
terms, subject to Sections 10.02 and 10.03. The Sub-Advisor will be retained by
the NSAM Sub-Advisor as the Sub-Advisor in respect of the Company for so long as
an affiliate of NorthStar Asset Management Group Inc. serves as the Advisor to
the Company, subject to Sections 10.02 and 10.03. The Sub-Advisor will present
to the NSAM Sub-Advisor necessary material for the NSAM Sub-Advisor to monitor
and evaluate the performance of the Sub-Advisor annually.
10.02    Termination by the NSAM Sub-Advisor.

14



--------------------------------------------------------------------------------


At the sole option of the NSAM Sub-Advisor, the NSAM Sub-Advisor may terminate
this Agreement (i) immediately for Cause; (ii) upon the bankruptcy of the
Sub-Advisor; (iii) immediately if RXR issues a Forced Sale/Offer Notice pursuant
to Section 5.7 of the NS/RXR Strategic Agreement; (iv) after NRF issues a Forced
Sale/Offer Notice pursuant to Section 5.7 of the NS/RXR Strategic Agreement
(“NRF Notice”) if the NSAM Sub-Advisor reasonably determines in good faith that
the pipeline of acquisition opportunities provided by the Sub-Advisor following
NRF Notice (A) is substantially less than before NRF Notice or (B) does not
represent sufficient transactions under executed purchase and sale agreements,
executed term sheets, or other transactions supported by written documentation
to generate sufficient cash flow to cover the rate of distributions paid
immediately prior to NRF Notice; or (v) after the Post NRF Holding Date if the
NSAM Sub-Advisor reasonably determines in good faith that the pipeline of
acquisition opportunities provided by the Sub-Advisor following the Post NRF
Holding Date (A) is substantially less than before the Post NRF Holding Date or
(B) does not represent sufficient transactions under executed purchase and sale
agreements, executed term sheets, or other transactions supported by written
documentation to generate sufficient cash flow to cover the rate of
distributions paid immediately prior to the Post NRF Holding Date. The NSAM
Sub-Advisor shall provide written notice of termination to the Sub-Advisor of
this Agreement pursuant to the immediately preceding sub-clauses (iv)(A),
(iv)(B), (v)(A) or (v)(B) (the “Section 10.02 Termination Notice”), which
Section 10.02 Termination Notice shall be effective sixty (60) days following
the date of delivery to the Sub-Advisor of the Section 10.02 Termination Notice;
provided, that if the Sub-Advisor shall have cured, in the sole determination of
the NSAM Sub-Advisor, exercised in good faith, the non-performance giving rise
to the Section 10.02 Termination Notice prior to the effective date of the
Section 10.02 Termination Notice, then the Section 10.02 Termination Notice
shall be deemed withdrawn by the NSAM Sub-Advisor.
10.03    Automatic Termination.
The Sub-Advisory Agreement will automatically terminate upon the first date on
which any of the following has occurred: (i) the termination of the Advisory
Agreement; or (ii) a default, after all applicable notice and cure periods, if
any, under (A) the Term Loan, (B) the Original Series P Preferred Units (as
defined in the Series P Supplemental Terms) and/or (C) the Additional Series P
Preferred Units (as defined in the Series P Supplemental Terms), and a judgment
has been obtained in connection with any such default which is not satisfied
within sixty (60) days.
10.04    Payments on Termination and Survival of Certain Rights and Obligations.
(i)    After the Termination Date, the Sub-Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses and all earned but unpaid fees
payable to the Sub-Advisor prior to termination of this Agreement, subject to
the 2%/25% Guidelines to the extent applicable, subject to receiving a demand
for payment and an accounting from the Sub-Advisor.
(ii)    The Sub-Advisor shall promptly upon termination:

15



--------------------------------------------------------------------------------


(a)    pay over to the NSAM Sub-Advisor or the Company, as the case may be, all
money collected and held for the account of such party pursuant to this
Agreement, if any, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;
(b)    deliver to the NSAM Sub-Advisor, or if the NSAM Sub-Advisor has been
terminated, to the Board, a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the NSAM
Sub-Advisor;
(c)    deliver to the NSAM Sub-Advisor, or if the NSAM Sub-Advisor has been
terminated, to the Board, all assets and documents of the Company then in the
custody of the Sub-Advisor; and
(d)    cooperate with the NSAM Sub-Advisor and the Company to provide an orderly
transition of advisory functions, including identification of potential
replacements.
ARTICLE 11
REPRESENTATIONS AND WARRANTIES OF THE SUB-ADVISOR
As an inducement to the NSAM Sub-Advisor entering into this Agreement, the
Sub-Advisor hereby represents and warrants to the NSAM Sub-Advisor that:
11.01    Skilled Personnel and Adequate Staffing.
The Sub-Advisor individually and by engaging as necessary Affiliates to provide
services hereunder shall have and will at all times maintain an adequate number
of skilled and licensed employees to professionally carry out the services for
which the Sub-Advisor is being engaged consistent with third party service
providers to a REIT of similar size and nature to the Company. In addition, the
Sub-Advisor shall at all times maintain all necessary systems, equipment,
software and other appropriate items available to perform such services,
consistent with third party service providers to a REIT of similar size and
nature to the Company.
11.02    Litigation.
There is no investigation, litigation, arbitration or reference proceeding
pending or, to the Sub-Advisor’s knowledge, threatened (i) against the
Sub-Advisor or its Affiliates, (ii) against the Sub-Advisor or its Affiliates
with respect to their executive management teams or (iii) involving or alleging
violations of any federal securities laws, rules of FINRA, blue sky laws or any
other applicable securities laws or securities regulations which could prevent
or materially impair the ability of the Sub-Advisor (or its Affiliates pursuant
to engagements by the Sub-Advisor to perform services described in this
Agreement) to perform the Sub-Advisor’s duties and obligations under this
Agreement.

16



--------------------------------------------------------------------------------


11.03    No Violation.
No proceeding is or was pending against the Sub-Advisor or its Affiliates, nor
to the knowledge of the Sub-Advisor and its Affiliates has there been any
investigations or any threatened proceeding involving or alleging violations of
any federal securities laws, rules of FINRA, blue sky laws or any other
applicable securities laws or securities regulations.
11.04    Conflict.
The execution, delivery and performance of this Agreement do not and will not
(i) violate, conflict with or result in the breach of the certificate of
formation, operating agreement, bylaws or similar organizational documents of
the Sub-Advisor, (ii) conflict with or violate, in any material respect, any law
or governmental order applicable to the Sub-Advisor or (iii) violate, conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give rise to any rights of or result in,
termination, modification, acceleration or cancellation of, any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise, or other instrument or arrangement to which the Sub-Advisor is a
party.
11.05    Salaries.
The Sub-Advisor acknowledges that the Sub-Advisor and any of its Affiliates that
are engaged by the Sub-Advisor to perform services described in this Agreement
are responsible for payment of the salaries of their own employees, except to
the extent reimbursable pursuant to Section 5.01 hereof.
ARTICLE 12
COVENANTS OF THE SUB-ADVISOR
The Sub-Advisor covenants and agrees with the NSAM Sub-Advisor as follows:
12.01    Fulfillment of Obligations.
The Sub-Advisor shall diligently endeavor to fulfill its obligations under this
Agreement and shall make its personnel and shall engage its Affiliates to
provide the appropriate personnel so that its obligations hereunder may be fully
discharged in a timely manner consistent with industry standards.
12.02    Delegation.
Where the Sub-Advisor delegates in whole or in part the discharge of any of its
duties or functions and the exercise of any powers and discretion under this
Agreement (the “Delegated Functions”) to a delegate (each a “Delegate”)
(including, for the avoidance of doubt, any Affiliate of the Sub-Advisor or any
Sub-Advisor Designee) (i) the engagement of such delegate, sub-contractor or
agent by the Sub-Advisor shall be in accordance with Article 6 hereof; (ii) the
Sub-

17



--------------------------------------------------------------------------------


Advisor shall continue to remain liable to the NSAM Sub-Advisor for any acts or
omissions of any Delegates; and (iii) the Sub-Advisor may disclose to the
Delegate such information about the Advisor, the NSAM Sub-Advisor and the
Company as the Sub-Advisor considers expedient, necessary or desirable to assist
the Delegate with respect to the Delegated Functions.
12.03    Standard of Care.
The Sub-Advisor shall, at all times, have a duty to exercise good faith, in
compliance with the terms of this Agreement, and shall use diligent and
professional efforts with due care in performing the services hereunder
consistent with industry standards.
12.04    Key Persons.
The Sub-Advisor agrees to make two of the following three employees, Scott H.
Rechler, Michael Maturo and Jason M. Barnett (each, a “Sub-Advisor Key Employee”
and collectively, the “Sub-Advisor Key Employees”) available to provide ongoing
non-exclusive services (consistent with this Agreement) for the benefit of the
NSAM Sub-Advisor during the term of this Agreement. The NSAM Sub-Advisor
acknowledges that such Sub-Advisor Key Employees will be providing services to
other investment programs managed by the Sub-Advisor and its Affiliates;
provided, that such services will not materially interfere with the services to
be provided to the NSAM Sub-Advisor. In the event that a Sub-Advisor Key
Employee shall no longer be employed by or affiliated with the Sub-Advisor or
its Affiliates or shall become otherwise unavailable (other than as a result of
reassignment of such Sub-Advisor Key Employee or similar action), the
Sub-Advisor shall designate a replacement Sub-Advisor Key Employee; provided,
that such designation shall be subject to the prior written consent of the NSAM
Sub-Advisor, which consent shall not be unreasonably withheld or delayed.
12.05    Maintenance of Personnel and Staff.
The Sub-Advisor agrees that it shall, individually and by engaging its
Affiliates as necessary, maintain an adequate number of skilled and, to extent
applicable, licensed employees to carry out professionally the services for
which the Sub-Advisor is being engaged consistent with third party service
providers providing similar services to a REIT of similar size and nature to the
Company. The Sub-Advisor agrees that it shall maintain sufficient disaster
recovery resources and systems to facilitate continuity of the services the
Sub-Advisor provides in connection with the Company’s business in the event of
disruption affecting the business of the Company. Furthermore, the Sub-Advisor
agrees that it shall notify the NSAM Sub-Advisor as soon as practicable of any
event affecting the Sub-Advisor (including, without limitation, any change to
the Sub-Advisor’s information technology systems or practices) that is
reasonably likely to have a material adverse effect on the ability of the
Sub-Advisor to fulfill its duties or activities under this Agreement.
12.06    Cooperation.
The Sub-Advisor shall use its commercially reasonable efforts to cooperate with
the NSAM Sub-Advisor, at the NSAM Sub-Advisor’s expense, to provide an orderly
transfer and transition of services upon the expiration or earlier termination
of this Agreement and shall provide any and all

18



--------------------------------------------------------------------------------


documents, reports and materials belonging or related to the services provided
to the NSAM Sub-Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor, the NSAM
Sub-Advisor or the Company. Furthermore, the Sub-Advisor will, whenever and as
reasonably requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.
12.07    Performance Monitoring.
The NSAM Sub-Advisor shall have the right, but not the obligation, upon request
and during normal business hours, to meet with key personnel and/or other
executive level employees of the Sub-Advisor on an ongoing and regular basis to
provide feedback and input regarding the performance of the Sub-Advisor’s
services hereunder. The Sub-Advisor shall provide any and all non-proprietary
information requested by the NSAM Sub-Advisor in connection with the services
being provided under this Agreement at any time during normal business hours and
from time to promptly upon request therefrom to the extent not confidential and
proprietary to the Sub-Advisor’s business or the business of the Sub-Advisor’s
Affiliates.
12.08    Records and Report.
The Sub-Advisor, in the conduct of its responsibilities set forth herein, shall
keep and preserve for the period required by the NSAM Sub-Advisor and in any
event for not less than six (6) years shall maintain adequate and separate books
and records relevant to the provision of the services due hereunder to the NSAM
Sub-Advisor, for the Company’s property operations in accordance with GAAP,
which shall be supported by sufficient documentation to ascertain that such
books and records are properly and accurately recorded; and shall render to the
NSAM Sub-Advisor such periodic and special reports as the NSAM Sub-Advisor may
reasonably request. The Sub-Advisor agrees that all records that it maintains
for the NSAM Sub-Advisor are property of the NSAM Sub-Advisor and will surrender
promptly to the NSAM Sub-Advisor any such records upon the NSAM Sub-Advisor’s
request, provided that the Sub-Advisor may retain a copy of such records. Such
books and records shall be available for inspection or duplication by the NSAM
Sub-Advisor, the Advisor, the Board and by counsel, auditors and other
authorized agents of the Company, the NSAM Sub-Advisor or the Advisor, at any
time or from time to time during normal business hours. The Sub-Advisor shall at
all reasonable times, upon notice, have access to the books and records of the
Company. At either party’s request, the NSAM Sub-Advisor and the Sub-Advisor
will agree in good faith on a form or forms for reporting.
12.09    No Violations or Investigations.
Neither the Sub-Advisor nor any of the Sub-Advisor’s Affiliates that it engages
to perform services described in this Agreement shall knowingly engage in any
activities that could be deemed a violation of any federal securities laws,
rules of FINRA, blue sky laws or any other applicable securities laws or
securities regulations.
12.10    Cooperation.

19



--------------------------------------------------------------------------------


The Sub-Advisor agrees to cooperate with the NSAM Sub-Advisor in the preparation
of the Registration Statement and to promptly provide all information reasonably
requested by the NSAM Sub-Advisor in connection with the preparation of the
Registration Statement or the preparation of responses to comments of the SEC,
FINRA or state securities commissions. Furthermore, the Sub-Advisor agrees to
provide such reasonable information and reasonable assistance in connection with
the services provided hereunder with respect to any inspection undertaken by any
domestic or foreign regulatory entity in relation to the activities of the
Advisor, the NSAM Sub-Advisor, the Company and their service providers, subject
to reimbursement of any expenses incurred in connection therewith in accordance
with Section 5.01 of this Agreement.
ARTICLE 13
COVENANTS OF THE ADVISOR AND THE NSAM SUB-ADVISOR
The Advisor and the NSAM Sub-Advisor covenant and agree with the Sub-Advisor as
follows:
Without the prior written consent of the Sub-Advisor, the Advisor, the NSAM
Sub-Advisor and their respective Affiliates shall not: (i) agree to any
amendment to, modification of, or waiver of their rights or obligations under
the Advisory Agreement which modifies the fees and reimbursements payable
pursuant to the Advisory Agreement or this Agreement, reduces the
indemnification of the Sub-Advisor and its Affiliates by the Advisor, the NSAM
Sub-Advisor, the Operating Partnership or the Company, modifies the definitions
of capitalized terms contained in the Advisory Agreement which are used to
define capitalized terms in this Agreement, or otherwise modifies the Advisory
Agreement in a manner that is reasonably likely to materially impact the rights
or obligations of the Sub-Advisor pursuant to this Agreement; provided, that,
with respect to this Article 13, the Sub-Advisor and its Affiliates shall agree
to any amendment to the Advisory Agreement or this Agreement necessary to comply
with the comments of any SEC, state securities commissions or FINRA or (ii)
recommend or agree to nonpayment of or a deferral, waiver or other delay in the
payment of the fees, reimbursements or any other compensation payable pursuant
to the Advisory Agreement or this Agreement; provided, however, the Advisor
expressly reserves the right to recommend or agree to nonpayment of or a
deferral, waiver or other delay in the payment of Asset Management Fees payable
pursuant to the Advisory Agreement.
ARTICLE 14
INTELLECTUAL PROPERTY RIGHTS
Upon payment therefore, all work product prepared by the Sub-Advisor for the
NSAM Sub-Advisor and software purchased at the NSAM Sub-Advisor’s request and
the purchase price of which is reimbursed by the NSAM Sub-Advisor or the Company
shall become the sole and exclusive property of the NSAM Sub-Advisor or the
Company, as the case may be. Notwithstanding the foregoing, the Sub-Advisor
shall not have any right, title and interest in and to, and has not been granted
any license to use, any intellectual property of the NSAM Sub-Advisor or the
Company.

20



--------------------------------------------------------------------------------


ARTICLE 15
LIMITATIONS ON ACTIVITIES
Notwithstanding any provision in this Agreement to the contrary, the Sub-Advisor
shall use commercially reasonable efforts not to take any action that, in its
sole judgment made in good faith, would: (i) adversely affect the ability of the
Company to qualify as a REIT under the Code unless the Board has determined that
the Company will not seek or maintain REIT qualification for the Company; (ii)
subject the Company to regulation under the Investment Company Act of 1940, as
amended; (iii) violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company, its Shares or
its other securities; (iv) require the Sub-Advisor to register as a
broker-dealer with the SEC or any state; or (v) violate the Charter or Bylaws.
In the event an action that would violate (i) through (v) of the preceding
sentence takes place but such action has been ordered by the NSAM Sub-Advisor,
the Sub-Advisor shall notify the NSAM Sub-Advisor of the Sub-Advisor’s judgment
of the potential impact of such action and shall refrain from taking such action
until it receives further clarification or instructions from the NSAM
Sub-Advisor. In such event, the Sub-Advisor shall have no liability for acting
in accordance with the specific instructions of the NSAM Sub-Advisor so given.
ARTICLE 16
ASSIGNMENT
This Agreement may be assigned by the Sub-Advisor to an Affiliate with the
written approval of the NSAM Sub-Advisor. The Sub-Advisor may assign any rights
to receive fees or other payments under this Agreement without obtaining the
written approval of the NSAM Sub-Advisor. This Agreement shall not be assigned
by the Company or the NSAM Sub-Advisor without the consent of the Sub-Advisor,
except in the case of an assignment by the Company or the NSAM Sub-Advisor to a
corporation or other organization that is a successor to all of the assets,
rights and obligations of the Company or the NSAM Sub-Advisor, as the case may
be, in which case such successor organization shall be bound hereunder and by
the terms of said assignment in the same manner as the Company and the NSAM
Sub-Advisor are bound by this Agreement. Nothing herein shall be deemed to
prohibit or otherwise restrict any transfers or additional issuances of equity
interests in the Sub-Advisor nor shall any such transfer or issuance be deemed
an assignment for purposes of this Article 16.
ARTICLE 17
INDEMNIFICATION
17.01    Indemnification of the Sub-Advisor.
Except as prohibited by the restrictions provided in this Section 17.01, Section
17.02 and Section 17.03, the Company, the NSAM Sub-Advisor and the Operating
Partnership shall jointly and severally indemnify, defend and hold harmless the
Sub-Advisor and its Affiliates, including

21



--------------------------------------------------------------------------------


their respective officers, directors, equity holders, partners, members and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance. Any
indemnification of the Sub-Advisor by the Company may be made only out of the
net assets of the Company.
Notwithstanding the foregoing, none of the Company, the NSAM Sub-Advisor nor the
Operating Partnership shall indemnify the Sub-Advisor or its Affiliates for any
loss, liability or expense arising from or out of an alleged violation of
federal or state securities laws by such party unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee; (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the particular indemnitee;
or (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws.
17.02    Limitation on Indemnification.
Notwithstanding the foregoing, the Company, the NSAM Sub-Advisor and the
Operating Partnership shall not provide for indemnification of the Sub-Advisor
or its Affiliates for any liability or loss suffered by any of them, nor shall
any of them be held harmless for any loss or liability suffered by the Company,
unless all of the following conditions are met:
(i)    The Sub-Advisor or its Affiliates have determined, in good faith, that
the course of conduct that caused the loss or liability was in the best
interests of the Company and the NSAM Sub-Advisor.
(ii)    The Sub-Advisor or its Affiliates were acting on behalf of or performing
services for the Company or the NSAM Sub-Advisor.
(iii)    Such liability or loss was not the result of negligence or misconduct
by the Sub-Advisor or its Affiliates.
(iv)    Such indemnification or agreement to hold harmless is recoverable only
out of the Company’s or the NSAM Advisor’s net assets and not from the
Stockholders.
17.03    Limitation on Payment of Expenses.
The Company, the NSAM Sub-Advisor and the Operating Partnership shall jointly
and severally pay or reimburse reasonable legal expenses and other costs
incurred by the Sub-Advisor or its Affiliates in advance of the final
disposition of a proceeding only if (in addition to the procedures required by
the Maryland General Corporation Law, as amended from time to time) all of the
following are satisfied: (a) the proceeding relates to acts or omissions with
respect to the

22



--------------------------------------------------------------------------------


performance of duties or services on behalf of the Company, the NSAM Sub-Advisor
or the Operating Partnership, (b) the legal proceeding was initiated by a third
party who is not a Stockholder or, if by a Stockholder acting in his or her
capacity as such, a court of competent jurisdiction approves such advancement
and (c) the Sub-Advisor or its Affiliates undertake to repay the amount paid or
reimbursed by the Company, the NSAM Sub-Advisor and the Operating Partnership,
together with the applicable legal rate of interest thereon, if it is ultimately
determined that the particular indemnitee is not entitled to indemnification.
17.04    Indemnification of the NSAM Sub-Advisor, the Company and the Operating
Partnership.
The Sub-Advisor shall indemnify and hold harmless the Company, the NSAM
Sub-Advisor and the Operating Partnership, including their respective officers,
directors, equity holders, partners, members and employees, from contract or
other liability, claims, damages, taxes or losses and related expenses including
attorneys’ fees, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of the Sub-Advisor’s bad faith, fraud, misfeasance,
intentional misconduct, negligence or reckless disregard of its duties;
provided, however, that the Sub-Advisor shall not be held responsible for any
action of the NSAM Sub-Advisor or the Board in following or declining to follow
any advice or recommendation given by the Sub-Advisor.
17.05    No Rights Created.
The provisions of this Article 17 are for the benefit of the indemnitees, their
heirs, successors, assigns and administrators and shall not be deemed to create
any rights for the benefit of any other Persons.
ARTICLE 18
BANK ACCOUNTS
The Sub-Advisor may establish and maintain one or more bank accounts in the name
of the Company to which NSAM Sub-Advisor shall have access or hold jointly and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company, under such terms
and conditions as the NSAM Sub-Advisor, or if the NSAM Sub-Advisor has been
terminated, the Board, may approve, provided that no funds shall be commingled
with the funds of the Sub-Advisor.  The Sub-Advisor shall from time to time
render appropriate accountings of such collections and payments to the NSAM
Sub-Advisor, or if the NSAM Sub-Advisor has been terminated, to the Board and
the independent auditors of the Company.
ARTICLE 19
NON- SOLICITATION
During the period commencing on the Effective Date and ending one year following
the Termination Date, the Company, the Advisor and their respective Affiliates
shall not, without the

23



--------------------------------------------------------------------------------


Sub-Advisor’s prior written consent, and the Sub-Advisor and its Affiliates
shall not, without the Company’s and the Advisor’s prior written consent,
directly or indirectly; (i) solicit or encourage any person to leave the
employment or other service of the Company, the Advisor, the Sub-Advisor, or
their respective Affiliates, as the case may be; or (ii) hire, on behalf of the
Company or the Advisor or the Sub-Advisor, as the case may be, or any other
person or entity, any person who has left the employment within the one year
period following the termination of that person’s employment with the Company,
the Advisor, the Sub-Advisor or their respective Affiliates, as the case may be.
During the period commencing on the date hereof through and ending one year
following the Termination Date, neither the Company, the Advisor nor the
Sub-Advisor will, whether for its own account or for the account of any other
Person, intentionally interfere with the relationship of the Company, the
Advisor, the Sub-Advisor or their respective Affiliates, as the case may be,
with, or endeavor to entice away from any such party or its Affiliates, any
person who during the term of the Agreement is, or during the preceding one-year
period, was a tenant, co-investor, co-developer, joint venture or other customer
of any such party or its Affiliates.
ARTICLE 20
MISCELLANEOUS
20.01    Survival.
The provisions of Sections 10.04 and 12.06 and Articles 14, 17 and 20 shall
survive the expiration or earlier termination of this Agreement.
20.02    Notices.
Any notice, report, or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication is required by the Charter, the Bylaws or is
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth herein;
To the Company:
NorthStar/RXR New York Metro Income, Inc.
399 Park Avenue
18th Floor
New York, New York 10022
Telephone: (212) 547-2686
Facsimile: (212) 547-2786
Attention: Brett Klein
with a copy to (which shall not constitute Notice):
Greenburg Traurig, LLP
200 Park Avenue


24



--------------------------------------------------------------------------------


New York, NY 10166
Telephone: (212) 801-9330
Facsimile No.: (212) 805-9330
Attention: Judith D. Fryer, Esq.
To the Advisor:
NSAM J-NS/RXR Ltd
c/o NSAM Luxembourg S.à.r.l.
6ème étage, 6A route de Trèves
L-2633 Senningerberg
Grand-Duchy of Luxembourg
Attention: General Counsel
Telephone: 352 26 94 661

with a copy to (which shall not constitute Notice):
Greenberg Traurig, LLP
200 Park Avenue
14th Floor
New York, NY 10166
Telephone: (212) 801-9330
Facsimile: (212) 805-9330
Attention: Judith D. Fryer, Esq.
To the NSAM Sub-Advisor:


NSAM Luxembourg S.à.r.l.
6ème étage, 6A route de Trèves
L-2633 Senningerberg
Grand-Duchy of Luxembourg
Attention: General Counsel
Telephone: 352 26 94 661

with a copy to (which shall not constitute Notice):
Greenberg Traurig, LLP
200 Park Avenue
14th Floor
New York, NY 10166
Telephone: (212) 801-9330
Facsimile: (212) 805-9330
Attention: Judith D. Fryer, Esq.

25



--------------------------------------------------------------------------------


To the Sub-Advisor:
RXR NTR Sub-Advisor LLC
625 RXR Plaza
Uniondale, New York 11556
Facsimile No.: (516) 506-5813
Attention: Mr. Jason M. Barnett
with a copy to (which shall not constitute Notice):
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Telephone: (212) 859-8142
Facsimile No.: (212) 859-4000
Attention: Lee S. Parks, Esq.
Any party may at any time give notice in writing to the other party of a change
in its address for the purpose of this Section 20.02.
20.03    Modification.
This Agreement shall not be changed, modified, terminated or discharged, in
whole or in part, except by an instrument in writing signed by the NSAM
Sub-Advisor, the Advisor, the Sub-Advisor and, with respect to Articles 4, 5, 9,
16 and 17 and Sections 3.04 and 20.03, the Company, and with respect to Article
17 and Section 20.03, the Operating Partnership, or their respective successors
or permitted assigns.
20.04    Severability.
Each provision of this Agreement shall be considered separate from the others
and, if for any reason, any provision or its application is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, then
such invalid, illegal or unenforceable provision shall not impair the operation
of or affect any other provisions of this Agreement, and either (a) such
invalid, illegal or unenforceable provision shall be construed and enforced to
the maximum extent legally permissible or (b) the parties shall substitute for
the invalid, illegal or unenforceable provision a valid, legal and enforceable
provision with a substantially similar effect and intent.
20.05    Construction.
The provisions of this Agreement shall be construed and interpreted in
accordance with the laws of the State of New York applicable to contracts to be
made and performed entirely in said state.

26



--------------------------------------------------------------------------------


20.06    Entire Agreement.
This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.
20.07    Waiver.
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
20.08    Gender.
Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.
20.09    Titles Not to Affect Interpretation.
The titles of Articles and Sections contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.
20.10    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.
20.11    Confidentiality.
The Sub-Advisor and its representatives shall hold in confidence all data and
information obtained from the Company, the Advisor, the NSAM Sub-Advisor or the
Operating Partnership or any of their agents (other than data and information
which is publicly available), whether obtained before or after the execution and
delivery of this Agreement, and shall not disclose the same to others; provided,
however, that the Sub-Advisor may disclose any data and information to its
employees, officers, managers, consultants, accountants, attorneys and other
agents who are assisting in the performance of its obligations under this
Agreement, in each case who are advised

27



--------------------------------------------------------------------------------


that such data and information is confidential and are directed to keep such
information confidential, except to the extent (a) required by a court order,
governmental agency, including, the SEC, regulatory body or by law, or (b) in
connection with any legal proceeding concerning this Agreement. Upon the
expiration or earlier termination of this Agreement, the Sub-Advisor shall
promptly return to the other parties to this Agreement all statements,
documents, schedules, exhibits or other written information obtained in
connection with this Agreement or the transactions contemplated in this
Agreement unless otherwise specifically provided herein. In the event of a
breach or threatened breach by the Sub-Advisor (or its agents or
representatives) of this Section 20.11, the Company, the Advisor, the NSAM
Sub-Advisor and the Operating Partnership shall be entitled to an injunction
restraining the Sub-Advisor from breaching or threatening to breach this
Section 20.11 (or its agents or representatives) from disclosing, in whole or in
part, such confidential information. Nothing herein shall be construed as
prohibiting the Company, the Advisor, the NSAM Sub-Advisor and the Operating
Partnership hereto from pursuing any other available remedy at law or in equity
for such breach or threatened breach. The provisions of this Section 20.11 shall
survive expiration or early termination of this Agreement.
20.12    Disagreement as to Computations.
Notwithstanding anything to the contrary contained herein, in the event that the
NSAM Sub-Advisor has advised the Sub-Advisor that it believes that any
computation of any fee or expense reimbursement is inconsistent with the
computation permitted by the Agreement or by the Advisory Agreement, neither the
NSAM Sub-Advisor nor the Sub-Advisor shall submit a request to the Company for
payment of such fee or reimbursement of such expense until such disagreement is
resolved.
In connection with any fee, expense reimbursement or other payment due to the
Sub-Advisor based on computations by the NSAM Sub-Advisor, the NSAM Sub-Advisor
shall provide to the Sub-Advisor such supporting documentation as the
Sub-Advisor shall reasonably request to enable it to review the accuracy of the
computation.
20.13    Third Party Beneficiary.
The Company shall be a third party beneficiary of the provisions of Sections
8.03, 10.04, 12.08, 12.10, 17.04 and 20.11 and Articles 2, 14, 15 and 20 under
this Agreement, the Operating Partnership shall be a third party beneficiary of
the provisions of Sections 17.04 and 20.11 under this Agreement, and NRF shall
be a third party beneficiary of the provisions of Section 4.01 under this
Agreement, each entitled to enforce any rights, duties or obligations owed to it
under such provisions, notwithstanding the terms of any other agreements between
the Company and any party hereto.


[Signatures on next page]



28



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
NSAM LUXEMBOURG S.À.R.L.
 
 
By:
/s/ Daniel R. Gilbert
Name:
Daniel R. Gilbert
Title:
Manager



RXR NTR SUB-ADVISOR LLC
 
 
By:
/s/ Michael Maturo
Name:
Michael Maturo
Title:
President


29



--------------------------------------------------------------------------------




With respect to Articles 4, 5, 9, 16 and 17 and Sections 3.04 and 20.03:
NORTHSTAR/RXR NEW YORK METRO
INCOME, INC.
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary



With respect to Articles 17 and Section 20.03:
NORTHSTAR/RXR OPERATING PARTNERSHIP, LP
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary

NSAM J-NS/RXR LTD
 
 
By:
/s/ Daniel R. Gilbert
Name:
Daniel R. Gilbert
Title:
Director






30



--------------------------------------------------------------------------------




Appendix A
Advisory Agreement



31

